Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                       Dec 31 2013, 11:03 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

KIMBERLY A. JACKSON                                GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   ROBERT J. HENKE
                                                   PATRICK M. RHODES
                                                   DAVID E. COREY
                                                   Deputy Attorneys General
                                                   Indianapolis, Indiana

                                IN THE
                      COURT OF APPEALS OF INDIANA
IN THE MATTER OF THE TERMINATION OF                )
THE PARENT-CHILD RELATIONSHIP OF:                  )
K.W., Minor Child,                                 )
                                                   )
C.C., Mother,                                      )
                                                   )
       Appellant-Respondent,                       )
                                                   )
                vs.                                )       No. 49A02-1305-JT-468
                                                   )
INDIANA DEPARTMENT OF CHILD                        )
SERVICES,                                          )
                                                   )
       Appellee-Petitioner.                        )

                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Marilyn Moores, Judge
                          The Honorable Larry Bradley, Magistrate
                             Cause No. 49D09-1211-JT-42678

                                       December 31, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
          C.C. (Mother) appeals the involuntary termination of her parental rights to K.W. She

argues the juvenile court should have granted her motion for continuance the day of the

termination hearing and her counsel was ineffective. We affirm.

                             FACTS AND PROCEDURAL HISTORY

          K.W. was born August 22, 2011.1 On September 27, the Department of Child

Services alleged K.W. was a Child in Need of Services (CHINS) because K.W. tested

positive for cocaine when born and Mother had unresolved substance abuse issues. On

December 15, the juvenile court adjudicated K.W. a CHINS and ordered Mother to, among

other things, contact the family case manager (FCM) weekly; notify the FCM of any arrests,

criminal charges, or changes in address; enroll in programs recommended by the FCM or

other service providers; maintain suitable, safe, and stable housing; secure and maintain a

legal and stable source of income; and to refrain from the use or manufacture of illegal

substances; participate in and successfully complete a home-based therapy program;

complete a substance abuse evaluation and complete all recommended services; and submit

to random drug screens.

          During the CHINS proceedings, Mother met with five different home-based

therapists. Each time, her participation therapy was discontinued by the provider for poor

attendance and failure to progress in services. Twice, therapy was discontinued because

Mother was incarcerated. Mother completed a substance abuse assessment as ordered by the

juvenile court, but did not successfully complete either of the two substance abuse


1
    K.W’s father does not participate in this appeal.
                                                        2
rehabilitation programs to which she was referred. Finally, Mother tested positive for illegal

substances three times, and she told K.W.’s foster father in January 2013 that she still

struggled with substance abuse.

       On November 1, 2012, DCS filed a petition to terminate Mother’s parental rights to

K.W. The juvenile court granted Mother a continuance on January 18, 2013, and granted

DCS an emergency continuance on March 12. The juvenile court held a termination hearing

on April 22, during which Mother was not present because she was incarcerated. On May 1,

the juvenile court issued an order terminating Mother’s parental rights to K.W.

                             DISCUSSION AND DECISION

       We review termination of parental rights with great deference. In re K.S., 750 N.E.2d

832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge credibility of

witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we

consider only the evidence and reasonable inferences most favorable to the judgment. Id. In

deference to the trial court’s unique position to assess the evidence, we will set aside a

judgment terminating a parent-child relationship only if it is clearly erroneous. In re L.S.,

717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied, cert. denied 534 U.S. 1161 (2002).

       When, as here, a judgment contains specific findings of fact and conclusions thereon,

we apply a two-tiered standard of review. Bester v. Lake Cnty. Office of Family & Children,

839 N.E.2d 143, 147 (Ind. 2005). We determine first whether the evidence supports the

findings and second whether the findings support the judgment. Id. “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

                                              3
inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the trial court’s decision, we must affirm. In re L.S., 717 N.E.2d at 208.

         “The traditional right of parents to establish a home and raise their children is

protected by the Fourteenth Amendment of the United States Constitution.” In re M.B., 666

N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must subordinate the interests

of the parents to those of the child, however, when evaluating the circumstances surrounding

a termination. In re K.S., 750 N.E.2d at 837. The right to raise one’s own child should not

be terminated solely because there is a better home available for the child, id., but parental

rights may be terminated when a parent is unable or unwilling to meet his or her parental

responsibilities. Id. at 836.

         To terminate a parent-child relationship in Indiana, the State is required to allege and

prove:

         (A) that one (1) of the following is true:
                (i) The child has been removed from the parent for at least six (6)
                months under a dispositional decree.
                (ii) A court has entered a finding under IC 31-34-21-5.6 that reasonable
                efforts for family preservation or reunification are not required,
                including a description of the court’s finding, the date of the finding,
                and the manner in which the finding was made.
                (iii) The child has been removed from the parent and has been under the
                supervision of a county office of family and children or probation
                department for at least fifteen (15) months of the most recent twenty-
                two (22) months, beginning with the date the child is removed from the
                home as a result of the child being alleged to be a child in need of
                services or a delinquent child;
         (B) that one (1) of the following is true:
                (i) There is a reasonable probability that the conditions that resulted in
                the child’s removal or the reasons for placement outside the home of
                the parents will not be remedied.
                (ii) There is a reasonable probability that the continuation of the parent-
                                                 4
              child relationship poses a threat to the well-being of the child.
              (iii) The child has, on two (2) separate occasions, been adjudicated a
              child in need of services;
       (C) that termination is in the best interests of the child; and
       (D) that there is a satisfactory plan for the care and treatment of the child.

Ind. Code § 31-35-2-4(b)(2). The State must prove these allegations by clear and convincing

evidence. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied. If the court finds

the allegations in the petition are true, it must terminate the parent-child relationship. Ind.

Code § 31-35-2-8.

       1.     Motion to Continue

       Mother argues she was denied due process when the juvenile court denied her motion

to continue based on Mother’s incarceration. The decision to grant or deny a continuance

rests within the sound discretion of the juvenile court. Rowlett v. Vanderburgh Cty. Office of

Family & Children, 841 N.E.2d 615, 619 (Ind. Ct. App. 2006), trans. denied. We will

reverse the court’s decision only for an abuse of that discretion. Id. An abuse of discretion

occurs when the party requesting the continuance has shown good cause for granting the

motion and the juvenile court denies it. Id. No abuse of discretion will be found when the

moving party is not prejudiced by the denial of its motion. Id.

       Regarding a parent’s due process rights in a termination proceeding, our Indiana

Supreme Court has held:

               It is well established that the involuntary termination of parental rights
       is an extreme measure that is designed to be used as a last resort when all other
       reasonable efforts have failed. In re B.D.J., 728 N.E.2d 195, 199 (Ind. Ct.
       App. 2000). Choices about marriage, family life, and the upbringing of
       children are among associational rights the United States Supreme Court has
       ranked as of basic importance in our society and are rights sheltered by the
                                                 5
       Fourteenth Amendment against the State’s unwarranted usurpation, disregard,
       or disrespect. M[.]L[.]B. v. S.L.J., 519 U.S. 102, 116, 117 S.Ct. 555, 136
       L.Ed.2d 473 (1996). “If any freedom not specifically mentioned in the Bill of
       Rights enjoys a ‘preferred position’ in the law it is most certainly the family.”
       Moore v. City of East Cleveland, 431 U.S. 494, 511, 97 S.Ct. 1932, 52 L.Ed.2d
       531 (1977) (Brennan, J., concurring).
               “The Due Process Clause of the U.S. Constitution and the Due Course
       of Law Clause of the Indiana Constitution prohibit state action that deprives a
       person of life, liberty, or property without a fair proceeding.” In re Paternity
       of M.G.S., 756 N.E.2d 990, 1004 (Ind. Ct. App. 2001), trans. denied. Parental
       rights constitute an important interest warranting deference and protection, and
       a termination of that interest is a “unique kind of deprivation.” Lassiter v.
       Dept. of Soc. Servs., 452 U.S. 18, 27, 101 S.Ct. 2153, 68 L.Ed.2d 640 (1981).
       However, children have an interest in terminating parental rights that prevent
       adoption and inhibit establishing secure, stable, long-term, continuous
       relationships. Lehman v. Lycoming County Children’s Servs. Agency, 458
       U.S. 502, 513, 102 S.Ct. 3231, 73 L.Ed.2d 928 (1982). When the State seeks
       to terminate the parent-child relationship, it must do so in a manner that meets
       the requirements of due process. J.T. v. Marion County Office of Family &
       Children, 740 N.E.2d 1261, 1264 (Ind. Ct. App. 2000), trans. denied.

In re C.G., 954 N.E.2d 910, 916-17 (Ind. 2011). A parent does not have a constitutional

right to be physically present at a termination hearing. Id. at 921. Whether or not to permit

an incarcerated parent to attend a termination hearing is within the sound discretion of the

juvenile court. Id. at 922. In exercising that discretion,

       the trial court judge should balance the following factors: (1) The delay
       resulting from parental attendance; (2) the need for an early determination of
       the matter; (3) the elapsed time during which the proceeding has been pending;
       (4) the best interests of the child(ren) in reference to the parent’s physical
       attendance at the termination hearing; (5) the reasonable availability of the
       parent’s testimony through a means other than his or her attendance at the
       hearing; (6) the interests of the incarcerated parent in presenting his or her
       testimony in person rather than by alternate means; (7) the affect of the
       parent’s presence and personal participation in the proceedings upon the
       probability of his or her ultimate success on the merits; (8) the cost and
       inconvenience of transporting a parent from his or her place of incarceration to
       the courtroom; (9) any potential danger or security risk which may accompany
       the incarcerated parent’s transportation to or presence at the proceedings; (10)
                                               6
        the inconvenience or detriment to parties or witnesses; and (11) any other
        relevant factors.

Id. at 922-23.

        The juvenile court granted Mother’s first request for a continuance on January 17,

2013, so she could participate in services after being released from incarceration.2 Mother

did not attend the pre-trial hearing on March 15 because she was on house arrest. At that

time, the juvenile court scheduled the termination hearing for April 22. DCS sent notice of

the termination hearing to Mother’s last known address on April 1, and, upon learning she

was incarcerated at the Marion County Jail, sent notice to her there on April 8. At the time of

the April 22 hearing, Mother was still incarcerated and her counsel requested a continuance

to secure her presence, stating Mother “believes she is going to be released on May first

either to work release or home detention.” (Tr. at 1.) In addition, at the time of the

termination, K.W. had been in foster care for approximately a year and a half, and the

termination petition had been pending for almost six months.

        Because she was not at the hearing, Mother argues, she could not “establish her

defense - that she failed to complete services because she planned to consent to adoption.”

(Br. of Appellant at 16.) However, Mother was represented by counsel throughout the

proceedings, and counsel presented evidence of Mother’s proffered “defense” and cross-

examined witnesses. The juvenile court heard testimony from the Family Case Manager,

K.W.’s foster father, maternal grandmother, and Mother’s homebased therapist, Matthew


2
 DCS also requested, and the court granted, an Emergency Request for Continuance of the pre-trial hearing on
March 12, 2013, due to an unexpected family illness. Mother did not object to DCS’s request.
                                                     7
Walsh, about Mother’s initial willingness to consent to K.W.’s adoption provided she was

given post-adoption visitation. Walsh testified Mother told him she wanted to discontinue

visits with him because she was “gonna [sic] sign [her] rights away” and didn’t “want to

waste [Walsh’s] time.” (Tr. at 111.) He also testified she later decided to “fight” the

termination but did not indicate she had restarted services. (Id.)

       The evidence supporting the involuntary termination of Mother’s parental rights was

overwhelming. DCS presented evidence Mother routinely missed appointment for services,

failed to make progress in services, did not complete two substance abuse treatment

programs as required by the court’s order, tested positive for illegal substances multiple times

throughout the proceedings, told the foster father when they met in January 2013 that she had

“some problems with drug abuse in the past and she was still struggling with that,” (Tr. at

96), and she had been incarcerated and arrested multiple times throughout the proceedings.

While Mother may be correct concerning the minimal cost and inconvenience of transporting

her from jail, the other factors do not weigh in her favor. Therefore, we conclude the

juvenile court did not abuse its discretion when it denied Mother’s motion to continue.

       2.     Ineffective Assistance of Counsel

       Regarding the assistance of counsel in a termination proceeding, our Indiana Supreme

Court has held:

       Where parents whose rights were terminated upon trial claim on appeal that
       their lawyer underperformed, we deem the focus of the inquiry to be whether it
       appears that the parents received a fundamentally fair trial whose facts
       demonstrate an accurate determination. The question is not whether the lawyer
       might have objected to this or that, but whether the lawyer’s overall
       performance was so defective that the appellate court cannot say with
                                            8
       confidence that the conditions leading to the removal of the children from
       parental care are unlikely to be remedied and that termination is in the child’s
       best interest.

Baker, 810 N.E.2d at 1041. Mother argues her counsel was ineffective because he did not

request that she be transported from the Marion County Jail to attend the termination hearing

or, in the alternative, request that Mother be permitted to attend the hearing telephonically.

       Counsel could have done more to secure Mother’s presence during the hearing, but

counsel’s performance was not so defective as to warrant a different outcome. Mother’s

counsel entered an appearance in December 2012 and had attended every subsequent hearing.

The evidence supporting the involuntary termination of Mother’s parental rights to K.W. was

overwhelming and the defense she now alleges she would have presented at the hearing was

made known to the court. She has not demonstrated how, if at all, her presence would have

changed the ultimate outcome of the termination hearing, and we therefore conclude she has

not demonstrated her counsel was ineffective.

                                      CONCLUSION

       The trial court did not abuse its discretion when it denied the motion to continue filed

on the day of the termination hearing because her proffered defense was before the court and

the evidence supporting termination was overwhelming. Nor has she demonstrated her

counsel was ineffective for failing to secure her presence, either physically or telephonically,

at the termination hearing. Accordingly, we affirm.

       Affirmed.

RILEY, J., and VAIDIK, J., concur.

                                               9